DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Michael Zimmerman on April 7, 2021. 

The application has been amended as follows: 
1. (Currently amended) A method comprising: 
	determining, by executing an instruction with a processor, a number of requested resources necessary to satisfy a request for resources; 
	determining, by executing an instruction with the processor, available resources from an inventory;  
	determining, by executing an instruction with the processor, whether an availability selection corresponds to (A) a first resource allocation technique when a number of available physical racks satisfies a threshold number of physical racks or (B) a second resource allocation technique when the number of available physical racks does not satisfy the threshold number of physical racks;

	when the availability selection corresponds to the second resource allocation technique, reserving the requested resources using a portion of the first available resources of the first physical rack without exhausting the first available resources and using a portion of the second available resources of the second physical rack without exhausting the second available resources;
	executing one or more workload domains associated with the number of requested resources in accordance with the availability selection;
	wherein, the first resource allocation technique and the second resource allocation technique are different resource allocation methods for allocating available resources.

2. (Previously Presented) The method of claim 1, wherein the number of requested resources necessary to satisfy the request for the resources corresponds to a requested configuration and a host configuration. 

3. (Previously Presented) The method of claim 2, wherein: 
	the requested configuration corresponds to a user selection and includes at least one of a first system clock speed, a first memory amount, or a first storage amount; and 
	the host configuration corresponds to characteristics of the available resources and includes at least one of a second system clock speed, a second memory amount, or a second storage amount.


5. (Original) The method of claim 1, further including, when the availability selection corresponds to the first resource allocation technique and when the first physical rack is fully reserved, using the second available resources of the second physical rack to reserve the requested resources. 

6. (Original) The method of claim 1, further including, when the availability selection corresponds to a third resource allocation technique, reserving third available resources in the first physical rack, the first physical rack including a number of available resources to satisfy the number of requested resources without needing to use the second physical rack to satisfy the number of requested resources.

7. (Original) The method of claim 6, wherein the first resource allocation technique corresponds to at least one of a low redundancy for fault tolerance or a normal redundancy for fault tolerance and the second and third resource allocation techniques correspond to a high redundancy for fault tolerance.

8. (Previously Presented) The method of claim 1, wherein the determining of the available resources from the inventory includes filtering out allocated resources and reserved resources from the inventory. 


10. (Previously Presented) The method of claim 1, further including holding the reserved resources until a user confirms or denies the reserving of the requested resources.

11. (Cancelled) 

12. (Original) The method of claim 1, wherein the exhausting of the first available resources of the first physical rack is based on using at least one of a physical location sequence, a performance sequence, or an age sequence.

13. (Currently Amended) An apparatus comprising: 
	a memory;
	processor coupled to the memory and configured to: 
		determine a number of requested resources necessary to satisfy a request for resources; and 
		determine available resources from an inventory; and 
	a deployment manager configured to: 
		determine whether an availability selection corresponds to (A) a first resource allocation technique when a number of available physical racks satisfies a threshold number of 
	when the availability selection corresponds to the first resource allocation technique, reserve the requested resources by using all of first available resources of a first physical rack before using second available resources of a second physical rack; and
	when the availability selection corresponds to the second resource allocation technique, reserve the requested resources using a first portion of the first available resources of the first physical rack and using a second portion of the second available resources of the second physical rack, the first portion not including all of the first available resources and the second portion not including all of the second available resources;
	executing one or more workload domains associated with the number of requested resources in accordance with the availability selection;
	wherein, the first resource allocation technique and the second resource allocation technique are different resource allocation methods for allocating available resources.

14. (Original) The apparatus of claim 13, wherein the number of requested resources necessary to satisfy the request for resources corresponds to a requested configuration and a host configuration. 

15. (Previously Presented) The apparatus of claim 14, wherein: 
	the requested configuration corresponds to a user selection and includes at least one of a first system clock speed, a first memory amount, or a first storage amount; and 


16. (Previously Presented) The apparatus of claim 13, wherein the deployment manager is to filter a resource from the available resources by identifying the resource as unhealthy based on a status of a field replaceable unit component of the resource.

17. (Original) The apparatus of claim 13, wherein, when the availability selection corresponds to the first resource allocation technique and when the first physical rack is fully reserved, the deployment manager is to use the second physical rack to reserve the requested resources. 

18. (Original) The apparatus of claim 13, wherein, when the availability selection corresponds to a third resource allocation technique, the deployment manager is to reserve third available resources in the first physical rack, the first physical rack including a number of available resources to satisfy the number of requested resources necessary to satisfy the request for resources without needing to use the second physical rack to satisfy the number of requested resources. 

19. (Original) The apparatus of claim 18, wherein the first resource allocation technique corresponds to at least one of a low redundancy for fault tolerance or a normal redundancy for fault tolerance and the second and third resource allocation techniques correspond to a high redundancy for fault tolerance.


21. (Previously Presented) The apparatus of claim 13, wherein the deployment manager is to determine the available resources from the inventory by filtering out resources from the inventory based on rack locations associated with user policies. 

22. (Previously Presented) The apparatus of claim 13, wherein the deployment manager is to hold the reserved resources until a user confirms or denies the reserving of the requested resources.

23. (Original) The apparatus of claim 13, wherein the resources are host servers.

24. (Original) The apparatus of claim 13, wherein the deployment manager is to use the first available resources of the first physical rack using at least one of a physical location sequence, a performance sequence, or an age sequence.

25. (Currently Amended) A tangible computer readable storage medium comprising instructions which, when executed cause a machine to at least: 
	determine a number of requested resources necessary to satisfy a request for resources; 	determine available resources from an inventory; 

	when  the availability selection corresponds to the first resource allocation technique, reserve the requested resources by exhausting first available resources of a first physical rack before using second available resources of a second physical rack; and 
	when the availability selection corresponds to]the second resource allocation technique, reserve the requested resources using (A) some of the first available resources of the first physical rack and (B) some of the second available resources of the second physical rack to satisfy the number of requested resources;
	executing one or more workload domains associated with the number of requested resources in accordance with the availability selection;
	wherein, the first resource allocation technique and the second resource allocation technique are different resource allocation methods for allocating available resources.

26. (Previously Presented) The computer readable storage medium of claim 25, wherein the number of requested resources necessary to satisfy the request for resources corresponds to a requested configuration and a host configuration. 

27. (Previously Presented) The computer readable storage medium of claim 26, wherein:
	the requested configuration corresponds to user selection and includes at least one of a first system clock speed, a first memory amount, or a first storage amount; and 


28. (Previously Presented) The computer readable storage medium of claim 25, wherein the instructions cause the machine to at least: 
	identify a resource as unhealthy in response to a status of a field replaceable unit component of the available resources: and 
	remove the unhealthy resource from the available resources.

29. (Previously Presented) The computer readable storage medium of claim 25, wherein the instructions cause the machine to at least, when the availability selection corresponds to the first resource allocation technique and when the first physical rack is fully reserved, use the second physical rack to reserve the requested resources. 

30. (Previously Presented) The computer readable storage medium of claim 25, wherein the instructions cause the machine to at least, when the availability selection corresponds to a third resource allocation technique, reserve a first portion of the requested resources using a portion of the first available resources of the first physical rack without exhausting the first available resources before using a portion of the second available resources of the second physical rack to reserve a second portion of the requested resources. 



32. (Previously Presented) The computer readable storage medium of claim 25, wherein the instructions cause the machine to at least determine the available resources from the inventory by filtering out allocated resources and reserved resources from the inventory. 

33. (Previously Presented) The computer readable storage medium of claim 25, wherein the instructions cause the machine to at least determine the available resources from the inventory by filtering out resources from the inventory based on rack locations associated with user policies.

34. (Previously Presented) The computer readable storage medium of claim 25, wherein the instructions cause the machine to at least hold the reserved resources until a user confirms or denies the reservation reserving of the requested resources. 

35. (Previously Presented) The computer readable storage medium of claim 25, wherein the resources are host servers. 

36. (Previously Presented) The computer readable storage medium of claim 25, wherein the instructions cause the machine to at least exhaust the first available resources of the first physical 

37. (Cancelled)

Allowable Subject Matter
Claims 1-10 and 12-36 are allowable.
The following is an examiner’s statement of reasons for allowance: 
	The instant application is deemed to be directed to a nonobvious improvement over all prior art of record. The prior art of record teaches methods resource allocation based on rack availability.  For example, the instant application is deemed to be directed to a nonobvious improvement over the inventions recited in Yamasaki et al. (United States Patent Application Publication 2017/0019345) in view of Sivasubramanian (United States Patent 9953351), Sloma et al. (United States Patent Application Publication 20130086268), and Lee et al. (Topology-Aware Resource Allocation for Data-Intensive Workloads. January 2011, ACM SIGCOMM Computer Communication Review, V. 41, N.1., Pages 120-124).	
	Yamasaki teaches a method of resource allocation by selecting between various allocation techniques (Abstract, allows resource allocation to be flexibly changed in a multi-tenant environment, it is necessary to interchange resources between the tenants. Efficient resource coordination for resource allocation cannot be attained by merely adjusting resource allocation amounts or resource usage amounts. In order to address this problem, the present invention selects an optimum allocation method from among a plurality of resource allocation methods). Sivasubramanian teaches a resource allocation method between various storage (Column 2, Lines 20-34, the computer systems described herein for providing services (including access to pools of computing resources and/or storage resources) to clients may in some embodiments be configured to adaptively determine which and/or how many requests for resource instances are granted and/or terminated by the system (or service) as demand changes… in different embodiments, the computer systems described herein may be configured to manage pools of database connections, CPU cycles, heap memory, throughput capacity (e.g., in terms of input/output operations, or IOPS) or, in general, any type of pooled computing or storage resources that can be accessed by multiple processes ( e.g., clients) in order to perform work). Sloma teaches a method of resource allocation and monitoring using a resource pool (Abstract, method, apparatus, and program product build a high resiliency system pool in a computing system by analyzing hardware resources configured on a plurality of computing nodes in the computing system. The plurality of computing nodes in the computing system are analyzed to determine whether redundant hardware resources are configured thereon, an identifier associated with the computing node is adjusted in response to the determined redundant hardware resources configured thereon, and the computing nodes are added to a high resiliency virtual system pool for use by the system in assigning tasks to perform, in monitoring system health, in monitoring hardware resource events). Lee teaches a method of optimizing resource allocation based on resource availability (Pg. 1, This paper proposes an architecture for optimized resource allocation in Infrastructure-as-a-Service (IaaS)-based cloud systems... architecture that adopts a “what if” methodology to guide allocation decisions taken by the IaaS. The architecture uses a prediction engine with a lightweight simulator to estimate the performance of a given resource allocation and a genetic algorithm to find an optimized solution in the large search space; and Pg. 2, he prediction engine maps resource allocation candidates to scores that measures their “fitness” with respect to a given objective function, so that TARA can compare and rank different candidates). The improvement includes: 
	determining, by executing an instruction with the processor, whether an availability selection 	corresponds to (A) a first resource allocation technique when a number of available physical racks satisfies 	a threshold number of physical racks or (B) a second resource allocation technique when the number of 	available physical racks does not satisfy the threshold number of physical racks;
	when the availability selection corresponds to the first resource allocation technique, reserving the 	requested resources by exhausting first available resources of a first physical rack before using second 	available resources of a second physical rack; and 
	when the availability selection corresponds to the second resource allocation technique, reserving 	the requested resources using a portion of the first available resources of the first physical rack without 	exhausting the first available resources and using a portion of the second available resources of the second 	physical rack without exhausting the second available resources;
	executing one or more workload domains associated with the number of requested resources in 	accordance with the availability selection;
	wherein, the first resource allocation technique and the second resource allocation technique are 	different resource allocation methods for allocating available resources.

The improvements of the instant application are not taught by the prior art of record; therefore, when considered with the other claim limitations, these limitations are allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199